Citation Nr: 1732722	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-45 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for uterine mass.

3. Entitlement to service connection for a right wrist/hand disorder.

4. Entitlement to an initial compensable evaluation for benign dermatofibroma left upper arm and benign hemangioma left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from January 1987 to January 2007.

This appeal comes before the Board of Veterans Appeals (Board) from an April 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the  Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for degenerative disc disease lumbar spine (claimed as a low back condition); for a complex mass involving the uterus etiology uncertain (claimed as dyspareunia and vaginal bleeding); and for a right wrist/hand contusion with flexor tendonitis; and granted service connection for benign dermatofibroma left upper arm and benign hemangioma, left arm (claimed as actinic keratosis), assigning a 0 percent (noncompensable) rating, effective October 14, 2008.

In April 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  Although a statement of the case was issued regarding the claim for a compensable rating for benign dermatofibroma left upper arm and benign hemangioma left arm; and additional treatment records and VA examinations were obtained pursuant to the remand directives, for reasons set forth below, with regard to the claim for service connection for a lumbar spine disorder, there has not been substantial compliance with the April 2014 remand and another is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Also as an initial matter, the Board notes that subsequent to the May 2016 statement of the case addressing the Veteran's increased initial rating claim, additional evidence was received pertinent to that claim and not reviewed by the AOJ.  In May 2017, the Veteran's representative submitted a waiver of initial AOJ consideration for that evidence.  38 C.F.R. § 20.1304(c).

The issue of service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. The preponderance of the competent evidence of record is against a finding that the Veteran has a gynecological condition, to include uterine mass, that had an onset in, or was caused by, active military service.

2. The preponderance of the competent evidence of record is against a finding that the Veteran has a right wrist/hand condition that had an onset in, or was caused by, active military service.

3. The competent evidence of record fails to show that the Veteran's benign dermatofibroma left upper arm and benign hemangioma left arm cover an area of at least 6 square inches, have been unstable or painful, or have limited any function.


CONCLUSIONS OF LAW

1. A gynecological condition, to include uterine mass, was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2. A right wrist/hand condition was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).

3. The criteria for an initial compensable rating for the benign dermatofibroma left upper arm and benign hemangioma left arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in November 2008.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in May 2016.  It appears that all obtainable evidence identified by the Veteran relative to her claims has been obtained, and neither she nor her representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  Also, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  
1. Uterine Mass

a. Factual Background

Service treatment records (STRs) reflect the Veteran was seen for ongoing complaints of vaginal bleeding.  In November 2000 and December 2001, she reported bleeding after intercourse.  In May 2002, she reported pain with deep thrusts of stabbing in the left lower quadrant pain, and that sometimes the pain lingered after intercourse.  In April 2003, she again reported bleeding after intercourse.  In September 2003, she reported abnormal vaginal bleeding after intercourse and pain during intercourse.  In April 2004, she reported bleeding and pain during intercourse, recurring since 2000, and noted that this had been the worst episode.  In May 2004, she reported post-coital bleeding and pain, for which the workup had been negative.  In February 2006, she reported spotting after intercourse for several years, and underwent a gynecological screening with Pap smear, which was all normal.  On a medical assessment for retirement in June 2006, it was noted that she had postcoital bleeding, but no diagnosis had been made and Pap smears had been normal.  It was also noted she had dyspareunia, but no diagnosis had been made, workup was normal, and it was noted to be suggestive of an adhesion, status-post C-section.

Post-service treatment records show that in February 2008, the Veteran was seen for a history of continual vaginal bleeding for 6 months, pain with sexual intercourse for the past 9 years and cramping, which had increased over the past 6 months.  She stated she had been seen by gynecology and they could not find anything wrong and she was told that the pain was probably due to scarring from the C-section.  The assessment was rule out ovarian cysts and fibroids.  In March 2008, the Veteran was seen and it was noted she had a longstanding history of dyspareunia which had worsened over the past year.  The assessment was metrorrhagia, and the plan was for a diagnostic laparoscopy/diagnostic hysteroscopy.  In April 2008, it was noted that she had a longstanding history of dyspareunia which had worsened over the past year.  In April 2008, she had a uterine prolapse, and underwent vaginal resection of a prolapsed necrotic fibroid after a 7 cm. intrauterine mass was found.  Thereafter, in January 2009, the Veteran was seen for reports of persistent bleeding and pain that needed further evaluation, and it was noted that a tissue report suggested atypical leiomyomatous proliferation.  She reported she was being seen for pelvic pain and bleeding in between periods, and stated she figured it would get better after surgery, but stated that it was still happening.  She reported she used to just have bleeding during intercourse.  A pelvic sonogram in January 2009 revealed a complex mass involving the uterus, bilateral follicular cysts, and nabothian cysts.  In March 2009, she underwent a hysterectomy.  

On a VA examination in February 2009, it was noted that the Veteran was claiming service connection for dyspareunia and vaginal pain as a result of postcoital bleeding during military service.   It was noted that STRs showed that the Veteran complained of and was treated for dyspareunia and postcoital bleeding from September 2003 to June 2006.  It was also noted that the Veteran underwent bilateral tubal ligation and C-section in January 1998 and a vaginal resection, necrotic prolapsed fibroid in April 2008.  The Veteran reported that the onset of dyspareunia and vaginal pain due to post-coital bleeding was in 1999, and she reported that this had been ongoing, had progressed to horrendous menstrual periods lasting 20 to 21 days and always having to wear pads.  She reported that housecleaning caused bleeding and bending forward at the waist caused pain.  The Veteran reported she always had abnormal bleeding, yellow malodorous vaginal discharge, and pelvic pain.  It was noted that an ultrasound of the pelvis dated in January 2009 revealed a complex mass involving the uterus, etiology uncertain.  The examiner indicated she could not give an opinion as to whether the Veteran's current condition was the same as or was a result of the dyspareunia and vaginal pain due to postcoital bleeding during military service, without resorting to mere speculation.  The examiner noted the Veteran was undergoing evaluation for this condition and was scheduled for surgery in March 2009, and that therefore it might be prudent to schedule a future examination 6 months after her surgery.

In a notice of disagreement dated in September 2009, with regard to the claim for service connection for a complex mass of the uterus (claimed as dyspareunia and vaginal bleeding), the Veteran reported no problems prior to service, but that the condition started in 2000 with numerous visits to the gynecologist for severe pain and bleeding.  She reported that during her menstrual cycle this affected her ability to walk and sleep, and limited her movements.  She reported that the condition was left untreated by the military doctors for over eight years and was not noted until after April 2009, when a prolapsed fibroid came out of her uterus and she had to undergo a vaginal resection of a 7 cm. heterogeneous mass.  She contended that after the surgery they found 2 smaller fibroids that could not be removed because she had lost too many fluids.  She reported that in one year the fibroids had doubled in size and she had to have a partial hysterectomy in March 2009.  She reported she still had pain during sexual intercourse and bleeding afterward.

Treatment records from Northwest Florida Woman's Care and Eglin Air Force Base noted the Veteran's medical history of uterine fibroids and hysterectomy in 2011.  

In April 2014 the Board remanded this matter for a VA examination and opinion, requesting that the examiner provide an opinion, as to whether it is at least as likely as not that each diagnosed uterine disorder was caused or aggravated by the Veteran's military service.  The examiner was specifically directed to address the Veteran's assertions of continuing symptoms, and also address her STRs.

On a VA DBQ examination in May 2016, the Veteran's gynecological condition was listed as status-post hysterectomy in April 2008.  For the Veteran's medical history, it was noted that she had a complex mass involving the uterus, etiology uncertain, and that the date of the onset of the symptoms was in July 2000.  The Veteran stated that the above condition began in 2000 with severe pain during sex, and that during her menstrual cycle the condition affected her ability to walk and sleep, and limited her movement until it passed.  She reported she still had pain during sex and light bleeding afterwards.  She also reported that in March 2012, she had pain in her ovaries and vaginal area with prolonged activity that resulted in bloody spotting.  It was noted that she had a negative ultrasound in May 2002.  In April 2008 she had a prolapsed fibroid come out of her uterus, which she reported was the reason for her pain and bleeding, and she went to the emergency room and had a vaginal resection of a 7 cm. heterogeneous mass.  She had a partial hysterectomy in March 2009.  In November 2009 she was told that her issue was ovarian cysts, and it was noted that the condition had worsened.  The VA examiner opined that the Veteran's claimed condition of s/p uterine fibroid and hysterectomy was less likely than not incurred in or caused by active military service.  For rationale, the examiner indicated that the opinion was based on:  medical records containing numerous ob/gyn clinics reporting essentially normal examinations and nonspecific complaints; normal pelvic ultrasounds in 2002 and 2003 which did not substantiate the claim of a uterine fibroid noted in February 2008 - over a year after separation from military service; and the Veteran's gynecological history throughout military service showing no report of abnormal menses and that she took oral contraceptives without any complications.  

b. Analysis

The Veteran essentially contends that she should be entitled to service connection for a complex mass involving the uterus.  She contends that the uterine mass and pain and bleeding during intercourse have been a problem since active service, and that this escalated since service due to lack of treatment.

As noted above, on multiple occasions during service the Veteran complained of bleeding and pain after intercourse.  Post-service, she was treated for a uterine mass.  Thus, she has a current disability.  

What is missing from the record is competent evidence showing that the Veteran has a current gynecological condition, to include the uterine mass for which she was treated post-service, that may be causally related to active service.  38 C.F.R. § 3.303.  In that regard, the Board notes that on the VA examination in 2016, the examiner rendered a negative opinion, opining that the Veteran's claimed condition of status-post uterine fibroid and hysterectomy was less likely than not incurred in or caused by active military service.  The examiner based this opinion on a review of the record, to include STRs and the Veteran's statements regarding in-service and post-service bleeding and pain after intercourse, and included rationale for the opinion, citing that essentially normal gynecological examinations and nonspecific complaints in service, normal pelvic ultrasounds in 2002 and 2003, no report of abnormal menses in service, and that she took oral contraceptives in service without any complications.  The Board finds that the examiner's opinion in 2016 is based on a review of the record, supported by rationale, and is probative and persuasive on the issue of whether the Veteran has a current gynecological condition that may be related to active service.  The Board also notes that the record does not contain competent medical evidence to the contrary. 

Full consideration has been given to the Veteran's own assertions that her uterine mass had an onset in service and was related to symptoms she experienced during and since active service.  As noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  The Veteran, for instance, is competent to report the circumstances of any injury in service as well as any symptoms, such as bleeding and pain during and after intercourse.  However, the diagnosis of and probable etiology of a gynecological disability, to include a uterine mass, is not subject to lay diagnosis.  The Veteran, as a lay person, is not competent to report that she has any such disorder related to service.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Kahana v. Shinseki, supra.

In summary, the preponderance of the evidence is therefore against the claim of service connection for a gynecological condition, to include uterine mass.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Right Wrist/Hand Disorder

a. Factual Background

STRs reflect that the Veteran's right hand was injured in 1993 after it was slammed in a truck door.  A December 2005 record notes a one-year history of right wrist pain; she reported no history of trauma to the right wrist.  An x-ray examination at that time was negative.  The assessment was that the Veteran's symptoms were consistent with right flexor carpi radialis (FCR) tendonitis.  In February 2006, she was seen for status post right FCR tendonitis, chronic, and the assessment was mild right FCR tendonitis, improving.  In a medical assessment in June 2006, the Veteran reported right wrist pain, and it was noted she was undergoing treatment for this, had finished physical therapy, and was doing home exercises.  Subsequent in-service clinical data showed that she continued to be treated in this regard - including physical therapy through 2006.

On a VA examination in February 2009, the examiner noted that the Veteran's flexor tendonitis of the right wrist/hand during active duty had resolved, without objective findings to support a diagnosis for chronicity of condition or residuals.  The examiner also concluded that the Veteran's contusion of the right hand during active duty had resolved without objective findings to support a diagnosis for chronicity of condition or residuals.  The examiner opined that this condition was less likely as not the same as, or a result of, the right hand, wrist injury which occurred during active duty 16 years ago.

In a notice of disagreement dated in September 2009, the Veteran reported that during her career she had to carry heavy items, use numerous hand tools, and type for hours on computers.  She contended that in June 1993 her hand was injured when wind caused a truck door to close on her hand as she was getting into the truck.  She reported developing severe pain and had limited function of the 4th and 5th digits of the right hand, and received physical therapy in December 2005 to help with range of movement for picking up items, writing, and typing.  She reported being given a wrist support and taught stretching exercises to ease the pain.  She indicated that if she was required to type or use her right hand for twisting, carrying, or supporting herself for long periods of time, that the wrist would give out, and this limited her ability to perform her job because her hand cramped and stiffened up.

In her November 2010 substantive appeal (VA Form 9), the Veteran asserted she continued to have symptoms affecting the right wrist and hand, including cramping and stiffening and problems with activities of daily living and job duties. 

In the April 2014 remand, the Board directed that a VA examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed right hand and right wrist disorder was caused or aggravated by the Veteran's service.  The examiner was directed to address her assertions of continuing symptoms and STRs.
A VA DBQ examination for peripheral nerves dated in May 2016 revealed a current diagnosis of right cubital tunnel syndrome, the symptoms of which had an onset in February 2016.  

On a VA DBQ examination for wrist conditions dated in May 2016, the condition for which the examination was requested was listed as right wrist contusion with flexor tendonitis, and the associated diagnosis was listed as right wrist strain, diagnosed in 1993.  With regard to the specific history for right wrist contusion with flexor tendonitis, the date of the onset of symptoms was 1998, and the Veteran stated that the condition began with severe pain and limited function of the 4th and 5th digits of her right hand after she smashed her hand in a truck door.  The VA examiner opined that with regard to the Veteran's claimed condition of right hand contusion with flexor tendonitis, there was no current diagnosis because there was no pathology to render a diagnosis.  The examiner noted that the Veteran did have a history of a right wrist strain.  The examiner opined that the claimed condition of right wrist tendonitis was less likely than not incurred during the Veteran's service based on medical records containing a few clinical notes reporting nonspecific wrist/hand pain with essentially normal physical findings, and a normal X-ray in 2005 with no recurring complaint thereafter to suggest a chronic condition.  The examiner also noted that the Veteran was found to have right cubital tunnel syndrome on examination which would account for her present wrist complaint and which was unrelated to the initial limited injury in service.  

On a VA DBQ examination for hand and finger conditions dated in May 2016, the condition for which the examination was requested was listed as right hand contusion with flexor tendonitis, but the examiner noted that there was no diagnosis because there was no pathology to render a diagnosis.  The examiner opined that the Veteran's claimed condition of the right hand was less likely than not incurred in military service, based on the examination showing right cubital tunnel syndrome, originating from the right elbow, which would account for the right hand complaint, but did not relate to the initial right wrist/hand injury.  



b. Analysis

The Veteran contends that she should be entitled to service connection for a right wrist/hand disorder.

STRs show that the Veteran injured her right hand in 1993 after it was shut in a truck door, and that, in 2005, she was seen for a one-year history of right wrist pain, assessed as right flexor carpi radialis tendonitis.  Post-service, a diagnosis of right cubital tunnel syndrome was rendered on the VA examination in 2016.  Thus, she has a current disability. 

What is missing from the record is competent evidence showing that the Veteran has a current right hand/wrist disability that may be causally related to service.  38 C.F.R. § 3.303.  In that regard, the Board notes that on the VA DBQ examinations in 2016, the examiner rendered negative opinions, opining that there was no current diagnosis or disability associated with right wrist tendonitis or right wrist strain, which were treated in service.  The VA examiner noted a current diagnosis of right cubital tunnel syndrome to account for her current right hand/wrist complaints, but opined that this was unrelated to service.  The examiner based these opinions on a review of the record, to include STRs and the Veteran's statements, and included rationale for the opinions.  The Board finds that the examiner's opinions in 2016 are probative and persuasive on the issue of whether the Veteran has a right wrist/hand condition that may be related to active service.  The Board also notes that the record does not contain competent medical evidence to the contrary. 

Full consideration has been given to the Veteran's own assertions that she has a right wrist/hand condition related to a hand injury and symptoms she experienced during and since active service.  The Veteran is competent to report the circumstances of any injury in service as well as any related and subsequent wrist/hand symptoms, including pain.  However, the diagnosis of and probable etiology of a wrist/hand disability is not subject to lay diagnosis.  The Veteran, as a lay person, is not competent to report that she has any such disorder related to service.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Kahana v. Shinseki, supra.

In summary, the preponderance of the evidence is therefore against the claim of service connection for a right hand/wrist disorder.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

III. Increased Rating Claim

The Veteran contends she should be entitled to an initial compensable evaluation for benign dermatofibroma, left upper arm, and benign hemangioma, left arm.

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

By April 2009 rating decision, the RO granted service connection for benign dermatofibroma left upper arm and benign hemangioma left arm (claimed as actinic keratosis), and assigned a 0 percent rating, pursuant to Diagnostic Code (DC) 7819.

DC 7819 directs that benign skin neoplasms be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.

Review of the record shows that on a VA examination in February 2009, the Veteran reported she was currently under the care of a private dermatologist, and was treated in December 2008 with liquid nitrogen, and had areas on her back, nose, right upper forehead, left temple, and left upper arm removed.  Physical examination revealed a small stuck-on appearance papule, approximately 1 mm, on her face, consistent with seborrheic keratosis; a lesion consistent with dermatofibroma on the left upper arm, that was 6 mm; and an erythematous macule lesion that was 4 mm and consistent with a hemangioma.  There were no lesions, evidence of scabies, or any rash, on her upper back, thighs, legs, or arms.  The report further noted that the above conditions affected less than 1 percent of exposed area and less than 1 percent of her entire body, and that there was no scarring or disfigurement, and no acne or chloracne.  The diagnoses included nasal tip benign fibrous papule, status-post excision, healed without residual scarring or disfigurement; seborrheic keratosis, left temple and forehead, status-post removal, healed without residuals; acute scabies in service, resolved without residuals; asymptomatic benign dermatofibroma of the left upper arm; and asymptomatic benign hemangioma of the left upper arm. The examiner noted that the Veteran's current left temple seborrheic keratosis was not the same as the two lesions she had removed in service, and were not caused by or related to scabies  The examiner opined that the asymptomatic benign dermatofibroma, left upper arm, and benign hemangioma, left upper arm, were as likely as not related to service.  

In a notice of disagreement received in September 2009, with regard to the service-connected benign dermatofibroma, left upper arm, and benign hemangioma, left arm, the Veteran reported that these lesions were related to her exposure direct sunlight while performing maintenance on the flight line, and that lesions were on areas that were exposed to the sun while she was in uniform.  She reported that in her STRs it was noted that in June 2005, November 2006, and September 2008, she had lesions frozen off various parts of her body.  She claimed that since her last examination she had noticed another lesion under her left eye and that when the lesions are removed they leave scarring on her face.  The Veteran believed that the percentage assigned should be higher due to regrowth and scarring on her face, upper back/neck, and arms.

Private treatment records from Coastal Skin Surgery & Dermatology show that in April 2011, the Veteran was seen for lesions on her left arm that were red and slightly irritated, and several other dry, non-healing spots on her face and left forearm, untreated.  Physical examination revealed seborrheic keratosis and few scattered benign appearing, waxy, rough-surfaced tan papules of the face, as well as neoplasms of uncertain malignant potential, including a 6 mm ill-defined brown macule of the right mid-back, and a 5 mm erythematous firm macule of the left tricep.  The assessment included neoplasm of uncertain behavior of the skin, including the left upper arm, dermatofibroma, rule out spitz nevus.  She underwent a punch biopsy of the left arm.  In April 2011, a dermatopathology report revealed dermatofibroma of the left arm.  In May 2011, she was seen for suture removal from the punch biopsy of the left upper arm, and it was noted that she was healing well and denied any swelling, redness, or tenderness.  Examination revealed that the sutured wound was healing well with no signs of infection.  

Thereafter, by November 2011 rating decision, the RO denied service connection for actinic keratosis of the nose, right side of the forehead, and under the left eye.  The RO noted that the issues of actinic keratosis of the nose, right side of the forehead, and under the left eye, were addressed under the issue of service connection for benign dermatofibroma of the left upper arm, and benign hemangioma of the left arm (claimed as keratosis), and were disposed of in the April 2009 rating decision.  The RO indicated that this rating decision was prepared to further clarify these specific issues.  The record reflects that the Veteran did not file a notice of disagreement or appeal this rating decision.

Private treatment records from Coastal Skin Surgery & Dermatology showed that in October 2014, the Veteran was seen for spots on her face, and physical examination revealed actinic keratosis and inflamed seborrheic keratosis on her face, dermatofibroma of the right upper thigh ,and seborrheic keratosis of the trunk.  

In a statement dated in November 2014, the Veteran noted that the issue pertaining to chronic actinic keratosis was the service-connected benign dermatofibroma of the left upper arm and the benign hemangioma of the left upper arm.  She contended that spending extended hours on the flight line, in direct sunlight, created numerous skin lesions that were reoccurring and must be removed constantly.  She reported having moles/lesions frozen off in service, and that post-service, in September 2008, she had lesions frozen off that there were on the right side of her forehead and under her left eye; in April 2011, she had a growth removed from her arm and her back; and in October 2014, she had lesions frozen off the right side of her face under the eye, on the right cheek, and under the lower lip.  She believed that the disability rating assigned should be higher due to re-growth and scarring on her face, upper back, neck, and arm.

In considering whether a compensable rating is warranted for the Veteran's benign dermatofibroma left upper arm and benign hemangioma left arm, the Board notes that DC 7819 directs that benign skin neoplasms be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  The Board also notes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  These changes, however, apply only to claims received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  Here, the claim was filed October 14.2 008, and no such request for review under the new criteria has been made.  Additionally, regulatory changes were made in 2012, but these changes involve only a correction to the applicability date of the 2008 regulations, and do not involve any substantive changes.  Thus, they are not pertinent to the appeal, as the 2008 regulations do not apply to the Veteran.

Turning to DC 7819 the Board initial finds that because there is no involvement of the head, face, or neck, DC 7800 is not for application.  Additionally, there has been no report or finding of any impairment of function.  Thus, in considering the diagnostic codes pertaining to scars, the Board notes that on the VA examination in 2009, the dermatofibroma left upper arm and hemangioma left upper arm were found to be 6 mm. and 4 mm. in size and asymptomatic, and affected less than 1 percent of exposed area and less than 1 percent of the Veteran's body.  Subsequent private treatments show that in 2011, the Veteran underwent a punch biopsy of the left arm, but examination conducted after removal of the sutures from the left upper arm revealed she was healing well and denied any swelling, redness, or tenderness.  Accordingly, the competent evidence of record does not establish, and the Veteran has not asserted, that her service-connected dermatofibroma left upper arm and hemangioma left upper arm associated scars are painful, unstable, deep, or cause limitation of function of the affected part (the left arm).  Moreover, the service-connected dermatofibroma left upper arm and hemangioma left upper arm cover an area of less than 6 square inches (39 square centimeters).  Therefore, a compensable evaluation for the service-connected benign dermatofibroma left upper arm and benign hemangioma left upper arm, is not warranted under any of the potentially applicable rating criteria.  See 38 C.F.R. 4.118, DCs 7801, 7802, 7803, 7804, 7805. 

The Board acknowledges that that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, supra.  The Board also acknowledges that the Veteran is competent to give evidence about what she observes or experiences.  For example, she is competent to report that she experiences certain symptoms, such as pain, and she is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran has contended she should be granted a higher rating based on regrowth and scarring on her face, upper back/neck, and arms, however, the record reflects that service connection has not been granted for any skin conditions of her face or upper back/neck.  Additionally, the Veteran's competent and credible belief that her service-connected skin disability of her left arm is worse than the currently assigned 0 percent rating, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical findings than the Veteran's lay statements. 

In sum, the preponderance of the evidence is against the assignment of an initial compensable rating for the service-connected benign dermatofibroma of the left upper and benign hemangioma of the left arm.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, supra.


ORDER

Service connection for a gynecological condition, to include uterine mass, is denied.

Service connection for a right wrist/hand condition is denied.

A compensable rating for benign dermatofibroma of the left upper and benign hemangioma of the left arm is denied.


REMAND

The Veteran contends she has a current lumbar spine disorder related to active service, and that she has had back symptoms during and since service. 

Service treatment records (STRs) show that Veteran was treated in September 2006 for low back pain that radiated into the buttocks and anterior leg to the ankle.  The assessment was lumbago for which an injection and medication were prescribed.  

In a notice of disagreement received in September 2009, the Veteran reported she had degenerative disc disease, LS S1, that developed from carrying 50-70 pound toolboxes everyday on the flight line, lifting aircraft test equipment, standing for over 18 hours a day, changing aircraft tires/equipment, and wearing 30 pound flak jackets for over 12 hours with full web gear.  She reported that in 2006, during a weeklong operational readiness exercise in which she had to wear a flak vest, web gear, and helmet, while running, standing, and ducking for cover, for over 13 hours a day, was when she went to the hospital.  She reported that the pain and spasms had started one time after work while she was mowing the lawn, and that it had never gotten better, just worse, and was an ongoing problem.  She also reported she was in constant pain and her range of motion had been severely affected.

In April 2014 the Board remanded this matter for a VA examination and requested that the examiner provide an opinion as to whether it is at least as likely as not that each diagnosed low back disorder was caused or aggravated by the Veteran's service.  The examiner was specifically directed to address the Veteran's assertions of continuing symptoms and her STRs.

Private treatment records from the Spine Institute on the Emerald Coast show that in January 2015, the Veteran was seen for a complaint of right-sided lower back pain.  It was noted that she was a retired airplane mechanic and that her low back pain had been going on for a long time.  The assessment included degeneration of lumbar intervertebral disc and lumbago.  

On a VA DBQ (disability benefits questionnaire) examination in May 2016, it was noted that the claimed condition for which the examination had been requested was degenerative disc disease (DDD) of the lumbar spine.  The examiner also indicated that the diagnosis associated with the claimed condition was degenerative arthritis of the spine, diagnosed in 2003.  The examiner noted that an opinion had not been requested about the DDD.  For medical history it was noted that the date of the onset of symptoms for the Veteran's DDD of lumbar spine was in September 2003.  The Veteran stated the above condition began gradually and worsened due to carrying 50-70 pound tool boxes everyday on the flight line, lifting heavy aircraft equipment, standing for over 12 hours a day, and changing aircraft tires and avionics equipment.  It was also noted that she participated in many warfare exercises wearing 30 pound flak jackets for over 12 hours.  The Veteran reported that she initially had back pain while putting a tire onto an airplane, and that the condition has worsened.  The examiner opined that the claimed condition of DJD (degenerative joint disease) of the lumbar spine was less likely than not incurred during military service based on medical records containing a singular clinical note of September 2006 reporting back pain with no further recurring complaint, and that DJD of the lumbar spine was noted in 2009, over 2 years after discharge.  

The Board finds that although a current diagnosis of DDD was noted on the VA examination in 2016, and it was noted that the date of the onset of symptoms for the Veteran's DDD of lumbar spine was in September 2003 and began gradually and worsened due to her work on the flight line, the VA examiner did not provide an opinion regarding whether her DDD was related to or had an onset during active service.  Additionally, while the VA examiner noted a diagnosis of DJD of the lumbar spine, and provided a negative opinion regarding whether the Veteran's DJD of the lumbar spine was related to active service, in the rationale, the examiner did not acknowledge the Veteran's report of ongoing back symptomatology during and since service, rather, the examiner noted there was "a singular clinical note of September 2006 reporting back pain with no further recurring complaint".  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  After reviewing the VA DBQ examination report from 2016, the Board concludes that this examination is inadequate and another is warranted in order to determine if the Veteran's DDD of the lumbar spine may be related to active service, as well as to consider her competent statements regarding her work on the flight line and her report of ongoing back symptomatology during and since service. 


Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file (to include this remand) to the May 2016 VA examiner for review and to provide an addendum medical opinion that addresses the inadequacies in the opinion provided in 2016.  Specifically, the examiner is asked to provide an opinion regarding whether, in light of the examination findings and the service and post-service evidence of record, it is at least as likely as not (50 percent or greater probability) that each diagnosed low back condition, to include DJD and DDD, had an onset in or was otherwise caused or aggravated by the Veteran's military service, to include her working as a mechanic on the flight line.  The examiner must also specifically address the Veteran's assertions of continuing symptoms and her STRs.  

If the May 2016 VA examiner is no longer available to review the records, or is unable to offer the opinions sought, such should be noted for the record and the Veteran's claims file forwarded to another appropriate examiner for review and a medical nexus opinion.  If it is determined that a physical examination is necessary to provide the requested opinion, then such should be scheduled.  The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  

2. After completing the above action, and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative, and after they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


